Title: To Thomas Jefferson from Joel Barlow, 14 July 1808
From: Barlow, Joel
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     14 July.
                  
                  As Capn. Haley told me he was sending to your house to day for some heavy baggage, I take the liberty of sending two small boxes of books to be sent on board his vessel with your things.
                  I beg you to excuse this freedom, as I have no other way of getting them on board.—
                  Yr. obt. Sert
                  
                     J. Barlow 
                     
                  
               